Citation Nr: 0630822	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-20 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a nervous 
disorder.

2.  Entitlement to service connection for depression, panic 
disorder, and dissociative identity disorder.

3.  Entitlement to service connection for grand mal seizures.

4.  Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) regional office (RO) 
in Lincoln, Nebraska, which denied the veteran's claims for 
service connection of the following disabilities: a nervous 
disorder, panic disorder, dissociative identity disorder, 
grand mal seizures, and insomnia.

In a statement received in December 2003, the veteran 
asserted that he incurred "P.T.S.D. problems" in service.  
A claim for service connection of post-traumatic stress 
disorder has not been addressed.  Because this matter has not 
been previously addressed, the Board refers it to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board is without jurisdiction to consider issues 
not yet adjudicated by the agency of original jurisdiction.) 

The issues of whether new and material evidence has been 
received to reopen a claim for service connection for a 
nervous condition and entitlement to service connection for 
depression, panic disorder and dissociative identity disorder 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 
The issue of whether new and material evidence has been 
received to reopen a claim for service connection for a 
nervous condition, to include depression, panic disorder and 
dissociative identity disorder has been separated into two 
issues and rephrased to reflect the correct jurisdictional 
posture of these claims.  This is discussed further under the 
Remand.



FINDINGS OF FACT

1.  Service medical records show the veteran sustained two 
lacerations to his scalp as a result of head trauma and post- 
service treatment records show the veteran has grand mal 
seizures; there is no competent medical evidence that 
establishes a relationship between a current grand mal 
seizure disability and service.

2.  Insomnia is not shown in service and post-treatment 
records show no complaints of sleep disturbance, sleep 
disruption, or difficulty getting to sleep until 1988, 
approximately five years after service terminated; there is 
no competent medical evidence that establishes a relationship 
between the current insomnia disability and service.


CONCLUSIONS OF LAW

1.  A grand mal seizures disorder was not incurred in or 
aggravated by military service and may not be presumed to be 
of service onset.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

2.  Service connection for insomnia is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the veteran was sent a VCAA notice letter in March 2003, 
six months before the initial rating decision.  An additional 
VCAA notice letter was sent in December 2003.  These letters 
collectively comply with the four requirements in 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), in that they (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the claimant is 
expected to provide; (3) inform the claimant about the 
information and evidence that VA will attempt to provide on 
his behalf; and (4) request the claimant provide any evidence 
in his possession that pertains to the claim.  The notice 
letters substantially addressed all four elements.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was only informed of the 
existence of a disability and the connection between the 
veteran's service and the disability elements.  Despite the 
exclusion of three elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the veteran's status as an 
honorably discharged veteran was previously established.  
Since the Board finds that service connection for grand mal 
seizures and insomnia is not warranted in this appeal, the 
degree of disability and an effective date for service 
connection for these disorders are not issues before the 
Board.  In sum, the lack of notice has no prejudicial 
consequence.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for a VA examination, to address the 
nature and etiology of the veteran's claimed grand mal 
seizures.  A VA examination was not warranted for the claim 
for service connection of insomnia because there was no 
evidence in the record to indicate that his insomnia is 
related to an injury, disease, or event in service.  See 
38 U.S.C.A. § 5103A(d) (West 2002).   Accordingly, there is 
sufficient medical evidence of record to make a decision on 
the claim on appeal. 

Law and Regulations

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002).  In order to show a chronic disease in service there 
must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2005).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain disabilities, 
such as a psychosis or organic diseases of the nervous system 
if they are manifested to a degree of 10 percent within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2005).  

Analysis

The veteran contends that he has a grand mal seizure 
disability and a disability manifested by insomnia disability 
that he incurred while in active military service.  He 
asserts that his grand mal seizures are the result of two 
head injuries he sustained while on active duty.  A review of 
the record indicates that service connection is not warranted 
for either grand mal seizures or a disability manifested by 
insomnia.

Service medical records, including a separation physical 
examination performed in May 1983, are negative for any 
findings attributed to grand mal seizures or insomnia.  While 
the veteran did sustain a laceration to right temporal region 
in July 1981 and a laceration to the bilateral front area of 
the head in December 2002, the veteran never lost 
consciousness or claim symptoms, such as dizziness or nausea.  
On both occasions, the diagnostic assessment was lacerations; 
the only treatment was stitches.  No residual disabilities.  
It is also significant that the veteran provided a medical 
history with his separation physical examination that shows 
he denied any history of loss of memory or amnesia, symptoms 
which is now associated with his current seizure episodes.  
The veteran also denied any history of epilepsy or fits, and 
periods of unconsciousness.  Post-service, the record does 
not clearly show the onset of seizures.  However, there are 
records of treatment, including hospitalizations, which go 
back as far as 1986 and the veteran underwent a VA 
compensation examination in 1990.  None of the records in 
that timeframe show any findings attributed to a seizure 
disorder.  The first objective evidence of seizure activity 
is derived from video electroencephalograms (EEG) dated in 
May 2002.  An emergency room record from June 2002 reflects a 
diagnosis of recurrent seizures and refers to a history of 
seizures with the last one occurring in April of that year; 
however, there is nothing to suggest that the seizures had 
their onset years before 2002.  Accordingly, the Board 
concludes that service connection for grand mal seizures has 
not been established on a presumptive basis.

There are three opinions regarding the etiology of the 
veteran's seizures.  The first opinion comes from the 
veteran, who as previously noted, attributes his seizures to 
the trauma he sustained in service.  His opinion, however, 
does not constitute competent medical evidence because the 
record fails to show that he has the requisite education or 
training to provide a medical opinion.  In claims for service 
connection of a disability, professional evidence is required 
to resolve issues involving medical knowledge, such as 
diagnosis of a disability and determination of medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  

The second opinion comes from the veteran's treating 
physicians.  They expressed uncertainty as to whether the 
veteran's seizures were a result of in-service head trauma or 
the veteran's long history of polysubstance abuse.  Because 
the treating physicians expressed no opinion as to the 
probability of either injury or drug abuse as the cause, 
their opinions are of very little probative value.  

The third opinion was provided by a VA physician who reviewed 
the veteran's claims file in July 2003.  He noted the two 
head injuries in service and the veteran's extensive history 
of alcohol and drug abuse with delirium, hallucinations, 
tremors, and seizures or pseudo seizures.  He opined that the 
veteran's symptoms of a seizure disability were more 
compatible with polydrug abuse.  He concluded that with the 
veteran's long history of polydrug use and relatively minor 
scalp injuries in service, it is less likely than not that 
the in-service head trauma contributed to or gave rise to his 
current seizure disorder.

In light of the VA compensation examiner's complete review of 
the record and his opinion, which addressed the question of 
etiology in terms of probability, the Board finds the opinion 
to be more credible, and therefore, more probative than the 
treating physicians.  See Owens v. Brown, 7 Vet. App. 429 
(1995) (the Board is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so).  
The Board finds nothing in the record to bring the VA medical 
reviewer's opinion into question, as the veteran's history of 
polydrug abuse is well documented through numerous admissions 
for alcohol detoxification beginning in the mid 1980's.  
Furthermore, the Board is not free to substitute its own 
judgment for that of a medical expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In sum, the record, 
which includes a competent medical nexus opinion, 
demonstrates that service connection for grand mal seizures 
is not warranted.

Turning now to the veteran's claim for service connection for 
insomnia, it should be noted that establishing "direct" 
service connection for a disability which has not been 
clearly shown in service requires evidence sufficient to show 
(1) the existence of a current disability; (2) the existence 
of a disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(d); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  A review 
of service medical records illuminates no findings attributed 
to insomnia.  To the contrary, when the veteran underwent his 
separation physical examination, he denied having a history 
of frequent trouble sleeping.  Moreover, it is not until the 
late 1980's that the veteran complained of sleep disturbance, 
sleep disruption, and difficulty getting to sleep.  
Consequently, continuity of symptomatology from service to 
the present is not shown.  There is no medical evidence that 
the veteran's current insomnia disability is related to any 
disease contracted or an injury sustained during service.  In 
sum, although treatment records clearly demonstrate a current 
disability of insomnia, no such disability has been shown to 
have existed in service.  Since the evidence fails to 
establish the three elements for proving service connection 
for insomnia, grant of the claim for service connection for 
insomnia is not warranted and the claim is hereby denied.


ORDER

Service connection for grand mal seizures is denied.

Service connection for insomnia is denied.




REMAND

Where a prior claim for service connection has been denied, 
and a current claim contains a different diagnosis (even one 
producing the same symptoms in the same anatomic system), a 
new decision on the merits is required.  See Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  In Ephraim, the 
U.S. Court of Appeals for the Federal Circuit noted, quoting 
38 C.F.R. § 4.125, that the VA regulations governing benefits 
recognize, "[t]he field of mental disorders represents the 
greatest possible variety of etiology, chronicity and 
disabling effects, and requires differential consideration in 
these respects."  Id. at 401.  In the matter now on appeal, 
VA had previously denied service connection for a "nervous 
condition" in a September 1990 rating decision.  At the time 
of that decision, the medical evidence disclosed only one 
pertinent diagnosis, a general anxiety disorder.  The veteran 
did not appeal the decision and it became final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  In February 2003, the veteran 
submitted a new application, claiming service connection for 
depression, a panic disorder and a dissociative identity 
disorder, among other disabilities.  As these are all new 
diagnoses, the veteran's claim for service connection for 
depression, a panic disorder and a dissociative identity 
disorder should be considered on a de novo basis, without 
regard to finality of the previous determination.

It appears somewhat questionable as to whether the veteran 
was applying to reopen his prior claim for service connection 
for a nervous disorder.  Nevertheless, with regard to 
reopening the claim for service connection for a nervous 
disorder, the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Kent v. Nicholson, 20 Vet. 
App. 1 (2006) is instructive.  

In Kent, the Court addressed directives consistent with the 
VCAA with regard to new and material evidence.  The Court 
stated that in order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  In other words, VA must notify a claimant 
of the evidence and information that is necessary to first 
reopen the claim and then to establish entitlement to the 
benefit sought by the claimant underlying his claim to 
reopen.

Within the context of a claim to reopen, the Secretary must 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence is 
necessary to substantiate the element(s) of service 
connection that were found insufficient in the previous 
denial in order to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims, which was the underlying legislative intent of the 
VCAA notice requirements.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on what basis the prior claim was denied.  

The veteran in this matter was not provided specific notice 
of what constitutes material evidence in his claim to reopen 
service connection for a nervous disorder.  The failure to 
provide notice of what constitutes material evidence would 
generally be the type of error that has the natural effect of 
producing prejudice because it would constitute a failure to 
provide notice to a claimant of a key element of what it 
takes to substantiate a claim to reopen.  Id. at 9, citing 
Mayfield v. Nicholson, 19 Vet. App. 103, 122 (2005), rev'd on 
other grounds, 2006 U.S. App. LEXIS 8145 (April 5, 2006).  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because he or she would not know what evidence was needed to 
reopen his or her claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  The RO's 
attention is directed to Dingess v. 
Hartman, 19 Vet. App. 473 (2006) 
(requiring VCAA notice to include the 
five elements of a service connection 
claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between 
the veteran's service and the disability; 
(4) degree of disability; and (5) 
effective date of the disability.)  The 
RO should provide the appellant written 
notification specific to his claims for 
service connection for depression, a 
panic disorder and a dissociative 
identity disorder and his application to 
reopen his claim for service connection 
for a nervous disorder).  The VCAA notice 
should include specific notice of why the 
claim was previously denied and what 
constitutes new and material evidence for 
the purpose of reopening the claim for 
service connection for a nervous 
disorder.  The appellant should further 
be requested to submit all evidence in 
his possession that pertains to his 
claims.

2.  When the above evidentiary development 
has been accomplished, associate any 
additional records with the file and review 
the file to ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the AMC should undertake it before further 
adjudication of the claims.

3.  Thereafter, the AMC should readjudicate 
the claim for service connection for 
depression, a panic disorder and a 
dissociative identity disorder and the 
application to reopen the claim for service 
connection of a nervous disorder.  If the 
claim remains denied, the appellant and his 
representative should be furnished an 
appropriate SSOC, and given the opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


